EXHIBIT 16.1January 17, 2017Securities and Exchange Commissiontreet N.E.Washington, D.C. 20549RE: ABV Consulting, Inc.File Ref No: 333-198567We have read the statements of ABV Consulting, Inc. pertaining to our firm included under Item 4.01 of Form 8-K dated January 17, 2017 and agree with such statements as they pertain to our firm. We have read Item 4.01, captioned “Changes in Registrant’s Certifying Accountant,” of the Current Report on Form 8-K of ABV Consulting, Inc. and are in agreement with the statements therein as they relate to our firm. We have no basis to agree or disagree with the other statements contained therein.Sincerely,/s/ Liggett &Webb, P.A. Liggett & Webb, P.A.Certified Public AccountantsBoynton Beach, Florida
